DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

This office action is in response to the application filed on 1/20/2021.
Claims 1-20 are pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is/are rejected under 35 U.S.C. 101.  When the broadest reasonable interpretation of computer readable storage medium, in light of the specification as it would be interpreted by one of ordinary skill in the art, encompasses transitory forms of signal transmission, a rejection under U.S.C. 101 as failing to claim statutory subject matter would be appropriate. See MPEP 2106 II.  Claim 20 recites a "a computer program product comprising a computer-readable storage medium." Under broadest reasonable interpretation this includes signals, which are not a statutory class of invention. For example, amending to state a "non-transitory computer-readable storage medium" should remedy this 101 issue.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a method (claim 1) and system (claim 11). These claims fall within the four statutory categories of patentable subject matter. The computer program product of claim 
Step 2A prong 1: When considered both individually and as an ordered combination, the claim limitations are directed to certain methods of organizing human activity and mental processes. First with regard to organizing human activity, the claims are directed to a manner of obtaining location information of a service provider, updating location data for the service provider, and providing advertising to a user based on a search associated with the service and location. Thus the claims are providing targeted advertising based on location of a service provider. Such activity encompasses commercial interactions in the form of advertising, marketing or sales activities or behaviors. Further, with regard to mental process, the claims, but for the inclusion of generic computing components (claim 1 – computer server; claim 11 – data storage device, computer server) nothing in the claims precludes the steps from practically being performed in the mind or with pen and paper. A human analog could receive location data of a service provider, update records, and provide advertising to a user based upon location and service. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental process grouping of abstract idea.
Claims 1, 11, and 20 contain nearly identical limitations. As a result claim 1 will be used as representative for the analysis. The following limitations, when considered individually and as an ordered combination, are considered as merely descriptive of abstract concepts: 
receiving a notification indicating a location of a roving provider of a service; and updating data associated with the roving provider based on the location of the roving provider, provide, responsive to a search of the data, advertising that is associated with the roving provider, and wherein the search is associated with both the service and the location 

The following dependent claim limitations, when considered both individually and as an ordered combination, are further considered as merely descriptive of abstract concepts:
wherein the updating step comprises updating the data to include a keyword associated with the location of the roving provider (claims 2, 12) wherein the updating step comprises causing to update the data (claim 3) wherein the location is a current location of the roving provider (claims 4, 13) wherein the location is a future location of the roving provider (claims 5, 14) wherein the service includes providing a product (claims 6, 15) wherein the advertising includes an address that is associated with the roving provider (claims 7, 16) further comprising performing the receiving and updating steps a plurality of times for a corresponding plurality of different locations of the roving provider, wherein during any of the updating steps the data are updated to remove therefrom previous location information associated with the roving provider (claims 8, 17) wherein the receiving step comprises receiving the notification from an entity where the notification is sent from the entity without active intervention by the roving provider (claims 9, 18) wherein the receiving step comprises receiving the notification from a entity where the notification is sent from the entity as a direct result of the roving provider controlling the entity to send the notification (claims 10, 19)
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims include the following additional elements: computer server, network address of a webpage, device, data storage device, and computer readable storage medium containing computer readable program code. The additional elements of computer server, network address of a webpage, device, data storage device, and computer readable storage medium containing computer readable program code merely provide a general link to an online computing environment. Further the computer server, device, data storage device, and computer readable storage medium containing computer readable program code merely use generic computing components as a tool to implement the abstract idea. (see MPEP 2106.04(d) I, 2106.05(f), 2106.05(h)) Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Step 2B: Similarly with regard to practical application, the additional elements do not amount to significantly more than the judicial exception. As noted above, the additional elements merely provide a general link to an online computing environment and use generic computing components as a tool to implement the abstract idea. (See MPEP 2106.05 A) As a result the additional elements of the claims do not provide an inventive concept. 

As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bruecken (US 20080154706).

As per claims 1, 11, and 20:

a method for facilitating the provision of advertising, the method comprising; a system for facilitating the provision of advertising, the system comprising a data storage device configured to store data associated with a roving provider of a service and a computer server configured to; a computer program product for facilitating the provision of advertising, the computer program product comprising: a computer-readable storage medium; and computer-readable program code embodied in the computer-readable storage medium, wherein the computer readable program code is configured to (paragraphs [0018]-[0031]; Fig 1; ): receiving a notification indicating a location of a roving provider of a service (paragraphs [0005], [0053]-[0056]; Fig 4; Next, the host 502 determines a location of a vendor 504 capable of providing goods and/or services to the location associated with the client 501 (step 530). In one implementation, the host 502 determines the location of each vendor 504 participating in a particular marketing program sponsored by the host 502. Host elements such as, for example, IM servers 2104 and/or alert MUX 2110 may be configured to determine the location of the vendor 504. Determining the location of the vendor 504 may include using a GPS to determine the geographic location of a vehicle or a base of operations (e.g., store, warehouse, supply center, call center) associated with the vendor 504. If the vendor 504 is connected to a server (e.g., IM server 2104) on the host 502, an IP address, port, and/or dial-in telephone number may be used to locate the vendor 504. The host 502 may request a location update from the vendor 504 and/or the vendor 504 may send periodic location updates to the host 502. For example, the vendor 504 may send periodic location updates, inventory updates, and offered services updates to a dedicated server (e.g., vendor server 2112) on the host 502.) updating data associated with the roving provider based on the location of the roving provider (paragraphs [0055]-[0057] The host 502 may request a location update from the vendor 504 and/or the vendor 504 may send periodic location updates to the host 502. For example, the vendor 504 may send periodic location updates, inventory updates, and offered services updates to a dedicated server (e.g., vendor server 2112) on the host 502.) wherein a computer server is configured to provide, responsive to a search of the data, advertising that is associated with the roving provider (paragraphs [0052], [0054],[0055], [0058]; Fig 4 Host elements such as, for example, IM servers 2104 and/or alert MUX 2110 may be configured to determine the location of the vendor 504. The host 502 may eliminate some vendors 504 from consideration based on  wherein the search is associated with both the service and the location (paragraphs [0054]-[0059]; Fig 4 Next, the host 502 determines a location of a vendor 504 capable of providing goods and/or services to the location associated with the client 501 (step 530). In one implementation, the host 502 determines the location of each vendor 504 participating in a particular marketing program sponsored by the host 502. Host elements such as, for example, IM servers 2104 and/or alert MUX 2110 may be configured to determine the location of the vendor 504. The host 502 may eliminate some vendors 504 from consideration based on the preferences of the client 501. The host 502 also may eliminate a vendor 504 based on reports from the vendor 504 that indicate insufficient inventory or other incapability to deliver goods and/or perform services. The host 502 then notifies the client 501 about the vendor 504 (step 540). In one implementation, the host 502 transmits a communication associated with the vendor 504 to the client 501. For example, a communications server (e.g., IM server 3104 or alert MUX 3110) on the host 502 may transmit a message to the client 501. The message may be any type of textual, graphic, audio, video, or multimedia communication, such as, for example, an instant message, an e-mail message, an advertisement, a web page, a banner ad, a "pop-up" window, a page, a telephone call, an alarm, or another communication intended to get a subscriber's attention. For example, the message may be an advertisement that includes an identification of the vendor 504, a description of the goods and/or 

Brueken teaches the limitations of claims 1 and 11. As per claims 2 and 12:

	Brueken further teaches wherein updating the updating step comprises updating the data to include a keyword associated with the location of the roving provider (paragraphs [0055]-[0057] Next, the host 502 determines a location of a vendor 504 capable of providing goods and/or services to the location associated with the client 501 (step 530). In one implementation, the host 502 determines the location of each vendor 504 participating in a particular marketing program sponsored by the host 502. Host elements such as, for example, IM servers 2104 and/or alert MUX 2110 may be configured to determine the location of the vendor 504. Determining the location of the vendor 504 may include using a GPS to determine the geographic location of a vehicle or a base of operations (e.g., store, warehouse, supply center, call center) associated with the vendor 504. If the vendor 504 is connected to a server (e.g., IM server 2104) on the host 502, an IP address, port, and/or dial-in telephone number may be used to locate the vendor 504. The host 502 may request a location update from the vendor 504 and/or the vendor 504 may send periodic location updates to the host 502. For example, the vendor 504 may send periodic location updates, inventory updates, and offered services updates to a dedicated server (e.g., vendor server 2112) on the host 502. Next, the host 502 determines the current or anticipated proximity of Examiner’s Comment:  Under broadest reasonable interpretation the examiner considers the determination of the vendor location to be the keyword associated with the location of the roving service provider.)


Brueken teaches the limitations of claim 1: As per claim 3:

	Bruecken further teaches wherein the updating step comprises causing the computer server to update the data (paragraphs [0055]-[0057], Fig 4)

Brueken teaches the limitations of claims 1 and 11: As per claims 4 and 13:

	Bruecken further teaches wherein the location is a current location of the roving provider (paragraphs [0055], [0056] Next, the host 502 determines a location of a vendor 504 capable of providing goods and/or services to the location associated with the client 501 (step 530). In one implementation, the host 502 determines the location of each vendor 504 participating in a particular marketing program sponsored by the host 502. Host elements such as, for example, IM servers 2104 and/or alert MUX 2110 may be configured to determine the location of the vendor 504. Determining the location of the vendor 504 may include using a GPS to determine the geographic location of a vehicle or a base of operations (e.g., store, warehouse, supply center, call center) associated with the vendor 504. If the vendor 504 is connected to a server (e.g., IM server 2104) on the host 502, an IP address, port, and/or dial-in telephone number may be used to locate the vendor 504. The host 502 may request a location update from the 

Brueken teaches the limitations of claims 1 and 11: As per claims 5 and 14:

	Bruecken further teaches wherein the location is a future location of the roving provider (paragraphs [0055]-[0057 ] Next, the host 502 determines a location of a vendor 504 capable of providing goods and/or services to the location associated with the client 501 (step 530). In one implementation, the host 502 determines the location of each vendor 504 participating in a particular marketing program sponsored by the host 502. Host elements such as, for example, IM servers 2104 and/or alert MUX 2110 may be configured to determine the location of the vendor 504. Determining the location of the vendor 504 may include using a GPS to determine the geographic location of a vehicle or a base of operations (e.g., store, warehouse, supply center, call center) associated with the vendor 504. If the vendor 504 is connected to a server (e.g., IM server 2104) on the host 502, an IP address, port, and/or dial-in telephone number may be used to locate the vendor 504. The host 502 may request a location update from the vendor 504 and/or the vendor 504 may send periodic location updates to the host 502. For example, the vendor 504 may send periodic location updates, inventory updates, and offered services updates to a dedicated server (e.g., vendor server 2112) on the host 502. The geographic location of a vendor 504 also may be determined by referencing an established route traveled by a vehicle of the vendor 504. For example, the host 502 may determine that a vendor vehicle is 20 minutes into a 40-minute route and then estimate the probable geographic location of the vehicle. Determining the proximity of the vendor 504 to the client 501 also may include calculating the distance between the current location of the client 501 and an estimated location of a vendor 504 along an established route or current travel plan.)

Brueken teaches the limitations of claims 1 and 11: As per claims 6 and 15:


wherein the service includes providing a product (paragraphs [0005], [0025], [0026], [0052], [0054] The vendor system 40 typically offers on-site services at a buyer's location. For example, the vendor system 40 may offer a product selling service (e.g., door-to-door product or subscription selling), a product delivery service (e.g., restaurant food, groceries, medical products, newspapers, mail, periodicals), a product pick-up service (e.g., laundry pick-up, dry-cleaning pick-up, recycling retrieval, trash removal), a transportation service (e.g., passenger shuttle, taxi, bus), an installation service (e.g., telephone installation, cable installation, satellite installation, product installation), a maintenance service (e.g., lawn care, house cleaning, utility metering, product testing), and/or a repair service (e.g., house repair, automobile repair, product repair). The vendor system 40 may offer one or any combination of goods and/or services. The goods and/or services offered may be related to one or more brands, suppliers, providers, and/or manufactures. For example, certain foods may be offered with certain medical products (e.g., antacids). The goods/services also may have a common theme.

Brueken teaches the limitations of claims 1 and 11: As per claims 7 and 16:

	Bruecken teaches wherein the advertising includes a network address of a webpage that is associated with the roving provider (paragraph [0058] The host 502 then notifies the client 501 about the vendor 504 (step 540). In one implementation, the host 502 transmits a communication associated with the vendor 504 to the client 501. For example, a communications server (e.g., IM server 3104 or alert MUX 3110) on the host 502 may transmit a message to the client 501. The message may be any type of textual, graphic, audio, video, or multimedia communication, such as, for example, an instant message, an e-mail message, an advertisement, a web page, a banner ad, a "pop-up" window, a page, a telephone call, an alarm, or another communication intended to get a subscriber's attention. For example, the message may be an advertisement that includes an identification of the vendor 504, a description of the goods and/or services available from the vendor 504, a price for the available goods and/or services, the current location of the vendor 504, the distance between the vendor 504 and the client 501, and the expected travel time to the client 501. The advertisement also may include a map depicting the location of 

Brueken teaches the limitations of claims 1 and 11: As per claims 8 and 17:

	Bruecken further teaches and further comprising performing the receiving and updating steps a plurality of times for a corresponding plurality of different locations of the roving provider, wherein during any of the updating steps the data are updated to remove therefrom previous location information associated with the roving provider (paragraph [0056] Determining the location of the vendor 504 may include using a GPS to determine the geographic location of a vehicle or a base of operations (e.g., store, warehouse, supply center, call center) associated with the vendor 504. If the vendor 504 is connected to a server (e.g., IM server 2104) on the host 502, an IP address, port, and/or dial-in telephone number may be used to locate the vendor 504. The host 502 may request a location update from the vendor 504 and/or the vendor 504 may send periodic location updates to the host 502. For example, the vendor 504 may send periodic location updates, inventory updates, and offered services updates to a dedicated server (e.g., vendor server 2112) on the host 502. The geographic location of a vendor 504 also may be determined by referencing an established route traveled by a vehicle of the vendor 504. For example, the host 502 may determine that a vendor vehicle is 20 minutes into a 40-minute route and then estimate the probable geographic location of the vehicle.)

Brueken teaches the limitations of claims 1 and 11: As per claims 9 and 18:

	Bruecken further teaches wherein the receiving step comprises receiving the notification from a device where the notification is sent from the device without active intervention by the roving provider (paragraphs [0024] and [0055]-[0057] Next, the host 502 determines a location of a vendor 504 capable of providing goods and/or services to the location associated with the client 501 (step 530). In one implementation, the host 502 determines the location of each vendor 504 participating in a particular marketing program sponsored by the host 502. Host elements such as, for example, IM servers 

Brueken teaches the limitations of claims 1 and 11: As per claims 10 and 19:

	Bruecken further teaches wherein the receiving step comprises receiving the notification from a device where the notification is sent from the device as a direct result of the roving provider controlling the device to send the notification (paragraphs [0024], and [0055]-[0057] Next, the host 502 determines a location of a vendor 504 capable of providing goods and/or services to the location associated with the client 501 (step 530). In one implementation, the host 502 determines the location of each vendor 504 participating in a particular marketing program sponsored by the host 502. Host elements such as, for example, IM servers 2104 and/or alert MUX 2110 may be configured to determine the location of the vendor 504. The host 502 may eliminate some vendors 504 from consideration based on the preferences of the client 501. The host 502 also may eliminate a vendor 504 based on reports from the vendor 504 that indicate insufficient inventory or other incapability to deliver goods and/or perform services. Determining the location of the vendor 504 may include using a GPS to determine the geographic location of a vehicle or a base of operations (e.g., store, warehouse, supply center, call center) associated with the vendor 504. If the vendor 504 is connected to a server (e.g., IM server 2104) on the host 502, an IP address, port, and/or dial-in telephone number may be used to locate 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688